FILED
CHARLOTTE, NC

UNITED STATES DISTRICT COURT AUG 28 2019
WESTERN DISTRICT OF NORTH CAROLINA US DISTRICT COURT
CHARLOTTE DIVISION WESTERN DISTRICT OF NC
)
BRIAN GREEN )
)
Plaintiff, )
)
vs. ) Civil Action No..3:/7 AV G24 -RIC
)
BANK OF AMERICA, N.A. )
ROBERT L. PERESICH )
GLASSER AND GLASSER, P.L.C. )
) TRIAL BY JURY DEMANDED
Defendants. )
)
ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
NATURE OF THE ACTION

I, Plaintiff Brian Green, pro se, bring this proceeding to challenge the actions of
Defendants with regard to their unlawful attempt to collect an alleged consumer debt due
another, on the grounds and in the amounts set forth herein.

Plaintiff alleges upon knowledge as to himself and his own acts, and as to all other
matters upon information and belief, brings this complaint against the above-named Defendants
and in support thereof alleges the following:

This action arises out of the facts and circumstances surrounding the attempts at
collection of an alleged consumer debt. Plaintiff, an individual consumer, institutes this action
for statutory damages, and the costs of this action against the Defendants to redress the
deprivation of the rights granted to the Plaintiff by the Fair Debt Collection Practices Act, 15
U.S.C. §1692 e¢.seq. (hereinafter the "FDCPA", with further citations to the Act to take the form

"§ ," omitting the prefatory "15 USC").

Complaint ASFoiations PMA CPA RIC-DSC Document 1 Filed 08/28/19 Page 1 of Pe 1 of 6

 
Complaint 3400 319-cv-00424-RJC-DSC Document 1 Filed 08/28/19 Page 2 of }

JURISDICTION
This Court has jurisdiction under 15 U.S.C. §1692k(d), 28 U.S.C. §1331.
PARTIES
The Plaintiff, Brian Green (Mr. Green”) is a natural person and a consumer who resides
in Union County, in the State of North Carolina as the term is defined by 15 U.S.C. §
1692a(3).
Defendant Glasser and Glasser, P.L.C. ("Glasser") is a debt collection company with
offices located Crown Center, Suite 600, 580 East Main Street, Norfolk, Virginia 23510,
is a registered foreign professional limited liability company with the State of North
Carolina, who is engaged in the business of attempting to collect a “debt” as defined by
U.S.C. §1692a(5).
Defendant, Robert L. Peresich (““Peresich’’), is a natural person, a licensed Virginia
attorney, and was an employee of Defendant law firm at the time of the unlawful
collection activity complained of herein.
Defendant Bank of America, N.A. (“BOA”), is a national banking association, organized
and existing under the laws of the United States of America.
Defendants Glasser and Peresich are vicariously liable for the violations of the FDCPA
committed by its attorney(s). See Clark vy. Capital Credit & Collection Serv., 460 F.3d
1162 (9th Cir. 2006); also Fox v. Citicorp, 15 F.3d 1507, 1516 (9th Cir. 1994).
VENUE
The occurrence which give rise to this action occurred in Union County, North Carolina
and Plaintiff resided in Union County.

Venue is proper in the Western District of North Carolina.

G62 of6

 

 

 
10.

11.

12.

Complaist 40 3 L9-Cv O04 24-RIC-DSC Document 1 Filed 08/28/19 Page 3 of 16

FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS
On or about January 20, 2019, Mr. Green received communication via direct mail from
Glasser, retained by BOA to collect an alleged consumer debt.
On or about February 5, 2019, within the “validation period”, Glasser office received
communication in writing certified return receipt [7018 2290 0000 1551 9484] from Mr.
Green disputing allocations under the FDCPA §1692 of the alleged consumer debt, and
requesting validation of the contractual agreement, wet ink signature of the contractual
obligation, the chain of title to the alleged consumer debt, explanation and show
calculation of alleged consumer debt in the amount of $13,060.11, name and address of
original creditor, and to cease and desist all collection activities for at least 30 days to
review proper documentations if provided by Defendants as defined by 15 U.S.C.
§1692g(b).
On or about March 4, 2019, Mr. Green received a communication via direct mail from
Glasser in response to Mr. Green 2™ request with no validation of a contractual
agreement, no wet ink signature of the contractual obligation, no chain of title to the
alleged consumer debt, no explanation and showing calculation of alleged consumer debt
in the amount of $13,060.11, nor name and address of original creditor.
On or about March 11, 2019, Glasser office received a 2"! communication in writing
certified mail [7018 3090 0000 8408 4431] from Mr. Green disputing the validity of the
incomplete material from Glasser dated February 28, 2019. Mr. Green requested Glasser
to provide competent evidence with Original Account Level Documentation, Original
Account Agreements, validation of the alleged consumer debt; meaning, the contractual

obligation, wet ink signature of the contractual obligation, validation of the debt, to wit,

Page 3 of 6

 
13,

14.

15.

16.

17.

18.

19.

the chain of title to the debt, and to cease and desist all collection activities for at least 30
days to review proper documentations if provided by Glasser as defined by 15 U.S.C.
§1692¢(b). Glasser never responded to Mr. Green 2™ disputed written communication.
That on or about June 19, 2019, Defendants Bank of America, N.A. through its attorneys
Robert L. Peresich and Glasser and Glasser, P.L.C. filed a Civil Complaint in the Union
County Justice Court, North Carolina, alleging that Mr. Green was (a) indebted to the
Plaintiff in the amount of $13,060.11 for defaulting on a credit agreement and (b) prior
demand has been made on Defendant, but Defendant has failed to pay $13,060.11.
Mr. Green does not desire to overturn any ruling granted by the Union County Justice
Court in this matter, nor does he desire to pursue any violation of the North Carolina
Statutes committed therein; rather Mr. Green complains of distinct unlawful collection
practices prohibited by the Federal Fair Debt Collection Practices Act.

FDCPA CLAIMS
That Mr. Green is a consumer, as defined by the FDCPA, §1692a(3).
That the allege consumer debt that is the subject matter is a "consumer debt" as defined
by FDCPA §1692a(5).
That Defendant Glasser is a debt collector as that term is defined by the FDCPA
§1692a(6).
That Defendant Peresich, attorney for Glasser is a debt collector as that term is defined by
the FDCPA §1692a(6).
That Defendant Bank of America, N.A. claim to be the original creditor which has not
been proven. An original creditor must prove:

a) there is a debt to be a creditor of;

3:19-cv-00424-RJC-DSC Document 1 Filed 08/28/19 Page 4 of 16

Cas mre
Complaint of Violations of the FDCPA Page 4 of 6

 
b) the debt is the Plaintiff;
c) that they are the original creditor of the debt;

d) their name and address of the original creditor as term defined by FDCPA

§1692g(a)(5).

20. 150U.S.C. § 1692¢ states in parts:
15 U.S.C. § 1692¢ — Validation of debts

Notice of debt; contents: Within five days after the initial communication with a
consumer in connection with the collection of any debt, a debt collector shall, unless the
following information is contained in the initial communication or the consumer has paid
the debt, send the consumer a written notice containing—

(3) a statement that unless the consumer, within thirty days after receipt of the notice,
disputes the validity of the debt, or any portion thereof, the debt will be assumed to be
valid by the debt collector;

(4) a statement that if the consumer notifies the debt collector in writing within the thirty-
day period that the debt, or any portion thereof, is disputed, the debt collector will obtain
verification of the debt or a copy of a judgment against the consumer and a copy of such
verification or judgment will be mailed to the consumer by the debt collector; and

(5) a statement that, upon the consumer’s written request within the thirty-day period, the
debt collector will provide the consumer with the name and address of the original
creditor, if different from the current creditor.

21. 15 U.S.C. § 1692g(b) states in parts:
15 U.S.C. § 1692g(b) - Disputed Debts

If the consumer notifies the debt collector in writing within the thirty-day period
described in subsection (a) that the debt, or any portion thereof, is disputed, or that the
consumer requests the name and address of the original creditor, the debt collector shall
cease collection of the debt, or any disputed portion thereof, until...

(a) unless the consumer has notified the debt collector in writing that the debt, or any
portion of the debt, is disputed or that the consumer requests the name and address of the
original creditor.

Complaig’ ‘Rise, no iat RIC-DSC Document 1 Filed 08/28/19 Page 5 of Eo. 5 of6

 
22.  Asaresult of Defendants violations of the FDCPA. Therefore, Mr. Green is entitled to
actual damages pursuant to 15 U.S.C. §1692k (a)(I) against each and every Defendant;
statutory damages in an amount up to $ 1,000 pursuant to 15 U.S.C.§ 1692k(a)(2)(A)
against each and every Defendant.

COUNT I

CAUSES OF ACTION - FDCPA VIOLATION

 

23. Plaintiff repeats, re-alleges, each and every allegation stated above.
24. Defendants' aforementioned conduct violated FDCPA.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for relief and judgment, as follows:
a) Adjudging that Defendants violated the FDCPA;
b) Award Statutory damages of $1,000 as to each Defendant, pursuant to 15 U.S.C.
§1692k;
c) Such other relief as the Court may be just and proper.
DEMAND FOR TRAIL BY JURY
Plaintiff hereby demands a trial by jury of all issues so triable as matter of law.
Executed on this 26" day of August, 2019.

Respectfully Submitted,

a f
és fj ™

 

a

 

Brian Green

113 Indian Trail Rd N, Suite 280 .
Indian Trial, North Carolina 28079
201.873.2037
briangreen350@gmail.com
Plaintiff Pro Se

of the

Complai gt SAicBib SS S 00444 RIC-DSC Document 1 Filed 08/28/19 Page 6 of bo. 6or6

 

 

 
(WDNC Rev. 01/17) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the
Western District of North Carolina

BRIAN GREEN

Plaintiff ) .
v. ) Civil Action No. 3 . / IC V SP. 4 “KI C
)
ROBERT L. PERESICH )
GLASSER AND GLASSER, P.L.C.
BANK OF AMERICA, N.A. )

Defendant
SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address)

Glasser and Glasser, P.L.C.
Attention: URS Agents, LLC
176 Mine Lake Court

Suite 100

Raleigh, NC 27615

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
must be served on the plaintiff or plaintiffs attorney, whose name and address are:

Brian Green
113 Indian Trail Rd N Suite 280
Indian Trail NC 28079-7808

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 7 of 16

 

 

 
(WDNC Rey, 01717) Summons jn a Civil Action

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)

 

was received by me on (date)

 

 

 

 

 

 

Oo I personally served the summons on the defendant ai
(place)
on (date) 3 OF
CI Liett the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who
resides there, on (date) , and mailed a copy to the individual’s last

 

 

known address; or

 

 

 

I I served the summons on (name of individual) ;
who is designated by law to accept service of process on behalf of (name of organization)
on (date) sor
a ITreturned the summons unexecuted because ; or

 

i Other (specify):

 

__ for travel and $ for services, for a total of

My fees are $
$

I declare under penalty of perjury that this information is true.

Date:

 

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

 

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 8 of 16

 
(WDNC Rey, 01/17) Summons ina Civil Action

UNITED STATES DISTRICT COURT
for the
Western District of North Carolina

BRIAN GREEN

Plaintiff )
v. ) Civil Action No. 3 :/7 CV FAY -RIC
)
ROBERT L. PERESICH )
GLASSER AND GLASSER, P.L.C.
BANK OF AMERICA, N.A. )
}

Defendant
SUMMONS IN A CIVIL ACTION

TO: (efendant’s name and address)

Glasser and Glasser, P.L.C.
580 East Main Street, Suite 600
Norfolk, VA 23510

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
must be served on the plaintiff or plaintiff's attorney, whose name and address are:

Brian Green
113 Indian Trail Rd N Suite 280
Indian Trail NC 28079-7808

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 9 of 16

 
(WDNC Rev. 01/17) Summons in a Civil Action

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)

 

was received by me on (date)

 

 

 

 

] I personally served the summons on the defendant at
(place)
on (date) 3; or
J I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who
resides there, on (date) , and mailed a copy to the individual’s last

 

known address; or

 

 

 

Oy T served the summons on (name of individual) )
who is designated by law to accept service of process on behalf of (name of organization)
on (date) 3 or
L I returned the summons unexecuted because ; or

 

Oy Other (specify):

 

My fees are $ for travel and $ for services, for a total of

$

I declare under penalty of perjury that this information is true.

Date:

 

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 10 of 16

 
CWDNC Rev. 01/17) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the
Western District of North Carolina

BRIAN GREEN

Plaintiff
Vv.

Civil Action No. 3°/7 COV Y3-Y-ER IG

ROBERT L. PERESICH
GLASSER AND GLASSER, P.L.C.
BANK OF AMERICA, N.A.

a
i

Defendant
SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address)

Erik Miller, Manager

c/o Bank of America, N.A. - Member
150 N. College Street, NC1-028-17-06
Charlotte, NC 28255

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

Brian Green
113 Indian Trail Rd N Suite 280
Indian Trail NC 28079-7808

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 11 of 16

 
(WDNC Rev. 01/17) Summons in a Civil Action

Civil Action No.

was received by me on (date)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)

 

 

 

 

 

 

 

 

 

 

 

I I personally served the summons on the defendant at
(place)
on (date) 3; or
= I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who
resides there, on (date) , and mailed a copy to the individual’s last
known address; or

Ly I served the summons on (name of individual) ;
who is designated by law to accept service of process on behalf of (name of organization)
on (date) ; or
Ly I returned the summons unexecuted because 3; Or
Oy Other (specify):
My fees are $ for travel and $ for services, for a total of
$

I declare under penalty of perjury that this information is true.

Date:

 

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:

Case 3:19-cv-00424-RJC-DSC Document 1 Filed 08/28/19 Page 12 of 16

 

 

 

 

 

 
(WDNC Rev. 01/17) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the
Western District of North Carolina

BRIAN GREEN

Plaintiff
Vv.

Civil Action Nox 3?/ IFC VA BY -RIC

 

ROBERT L. PERESICH
GLASSER AND GLASSER, P.L.C.
BANK OF AMERICA, N.A.

qa
a i i i

Defendant
SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address)

Glaser and Glasser, P.L.C.

Attention: Charles C. Euripides, Member/Manager
6808 Queensberry Drive

Charlotte, NC 28226

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
must be served on the plaintiff or plaintiff's attorney, whose name and address are:

Brian Green
113 Indian Trail Rd N Suite 280
Indian Trail NC 28079-7808

 

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 13 of 16 .
(WDNC Rev. 01/17) Summons in a Civil Action

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)

 

was received by me on (date)

 

 

 

 

QO I personally served the summons on the defendant at
(place)
on (date) 3 or
oy I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who
resides there, on (date) , and mailed a copy to the individual’s last

 

known address; or

 

 

 

LJ I served the summons on (name of individual) 5
who is designated by law to accept service of process on behalf of (name of organization)
on (date) 3; or
(Ly I returned the summons unexecuted because 3 or

 

= Other (specify):

 

My fees are $ for travel and $ for services, for a total of —

$

I declare under penalty of perjury that this information is true.

Date:

 

 

Server’s signature

 

Printed name and title

 

Server’s address

 

Additional information regarding attempted service, etc:

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 14 of 16 :
(WDNC Rev. 01/17) Summons in_a Civil Action

UNITED STATES DISTRICT COURT
for the
Western District of North Carolina

BRIAN GREEN

Plaintiff ) ;
v. ) Civil Action No. <3 °/9 CV YAWY-RIC
)
ROBERT L. PERESICH )
GLASSER AND GLASSER, P.L.C.
BANK OF AMERICA, N.A. )

Defendant
SUMMONS IN A CIVIL ACTION

TO: Wefendant’s name and address)

Robert L. Peresich

Glasser and Glasser, P.L.C.
580 East Main Street, Suite 600
Norfolk, VA 23510

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

Brian Green
113 Indian Trail Rd N Suite 280
Indian Trail NC 28079-7808

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 15 of 16

 

 
 

(WDNC Rev. 01/17) Summons in a Civil Action

Civil Action No.

was received by me on (date)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for (name of individual and title, if any)

 

 

 

 

 

 

 

 

 

 

 

a T personally served the summons on the defendant at
(place)
on (date) 3; or
i [left the summons at the individual’s residence or usual place of abode with (name)

, , 4 person of suitable age and discretion who
resides there, on (date) , and mailed a copy to the individual’s last
known address; or

Cy I served the summons on (name of individual) ,
who is designated by law to accept service of process on behalf of (name of organization)
on (date) sor
(y Lreturned the summons unexecuted because ; or
CJ Other (specify):
My fees are $ __fortravelandS for services, for a total of
$

I declare under penalty of perjury that this information is true.

Date:

 

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, ete:

Case 3:19-cv-00424-RJC-DSC Document1 Filed 08/28/19 Page 16 of 16

 

 
